Citation Nr: 0000017	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  98-09 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a June 1997 rating 
decision by the Indianapolis, Indiana, Regional Office 
(hereinafter "RO") of the Department of Veterans' Affairs 
(hereinafter "VA") which denied service connection for 
"dysthymia with post-traumatic stress disorder (PTSD)," 
residuals of bilateral ankle sprains, and denied a claim of 
entitlement to nonservice-connected pension.  A notice of 
disagreement was received as to all denials in January 1998, 
and a statement of the case was issued that same month.   
However, a substantive appeal was received only as to the 
denial of PTSD, in June 1998.


FINDING OF FACT

The veteran suffers from PTSD which is related to his period 
of active military service.


CONCLUSION OF LAW

The veteran's PTSD was incurred in his active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has PTSD as a result of his 
service in Vietnam.  In particular, he asserts that he 
treated wounded Marines and witnessed deaths, to include 
while going on patrols with Marine infantry units.  

The post-service medical records include a VA hospital 
report, dated in March 1997, which contains an Axis I 
diagnosis of PTSD, and an Axis IV diagnosis of "moderate, 
secondary to war."  Other records consist of VA outpatient 
treatment reports, which are remarkable for diagnoses of 
PTSD, "rule out PTSD," and dysthymia.  The Axis IV 
diagnosis in the VA hospital report is sufficient evidence of 
a nexus between PTSD and the veteran's service so as to well 
ground his claim.  See Hernandez v. Toyens, 11 Vet. App. 379 
(1998).  After reviewing the claims file, the Board finds 
that no further action is necessary in this case to meet the 
duty to assist the veteran.  38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  As noted 
earlier, there is a medical diagnosis of PTSD with medical 
evidence linking it to claimed inservice stressors.  The only 
question before the Board, therefore, is whether or not there 
is credible supporting evidence that the claimed inservice 
stressor actually occurred.  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

The veteran's DD Form 214 shows that his military occupation 
specialty (MOS) was hospitalman.  His decorations include the 
Vietnam Service Medal, the Vietnam Campaign Ribbon and the 
Fleet Marine Force Combat Operations Insignia (COI).

In this case, the veteran and his representative argue that 
the veteran's authorization to wear the COI warrants a 
determination that he participated in combat.  In support of 
their argument, they have forwarded photocopies from several 
publications.  In particular, they have forwarded pages from 
what they identified as "U.S. Military Medals 1939-1994," 
which states, in pertinent part, that the COI is authorized 
for Navy personnel who have served on duty with and have been 
attached to FMF units in active combat with an armed enemy.  
The publication further notes that the Marine unit must be or 
have been engaged in actual combat action during the period 
of the individual's service with the unit.

The Board initially notes that in March 1997 and June 1998, 
the RO contacted the veteran and requested that he provided 
additional details of his stressors.  However, the veteran 
has refused to comply, other than to state that he served 
"in the field with the Marines out of Dong Ha," asserting 
that to do so would be too stressful to him.   He has not 
otherwise submitted specific details of any stressors related 
to his Vietnam service, such as the names of casualties, 
dates or Marine infantry units involved.  

The veteran's "transfers and receipts," (NAVPERS 60-12) 
indicates that he was transferred to Force Logistics Command, 
RVN (Republic of Vietnam) on August 31, 1967, and that he 
reported to Force Logistics Support Group Alpha (FLGSA), FLC, 
on October 9, 1967.  In addition, the veteran's 
"administrative remarks" (NAVPERS 601-13) indicate that he 
departed CONUS (continental United States) on October 1, 
1967, and that he was authorized to wear the COI for service 
with FLSGA, in the Republic of Vietnam, commencing 9 October 
1967; and with bronze star for participation in the Vietnam 
campaign commencing 25 December 1965." (emphasis added).  
Finally, the veteran's service medical records are remarkable 
for an entry, dated in October 1967, which show that he was 
treated at a BAS (battalion aid station) in Dong Ha for what 
were first identified as "W.P." (white phosphorus) burns.  
These injuries were subsequently identified as burns from an 
Emerson burner.  

Service records indicate that the veteran was authorized to 
wear the COI based on his service with FLGSA, and that his 
authorization to wear the COI is dated on his first day of 
service with the FLGSA, i.e., October 9, 1967.  This date is, 
at most, only a few days after arriving in Vietnam.  
Therefore, the veteran's COI is not considered conclusive 
evidence of participation in combat.  In addition, although 
the veteran's service medical records are remarkable for an 
entry, dated in October 1967, which show that he was treated 
at a BAS (battalion aid station) in Dong Ha for burns, these 
injuries were subsequently identified as burns from an 
Emerson burner, and therefore do not necessarily show combat.  
Finally, service medical records do not otherwise contain 
references to participation in combat.  Based on the 
foregoing, the Board finds that the veteran's participation 
in combat is not documented by his service records.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." West, Zarycki, and Doran cited 
a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1") which has now been revised as to " Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).

As an initial matter, the Board finds that the veteran's 
statements are credible.  See Cohen v. Brown, 10 Vet. 
App. 128, 145 (1997).  In particular, his assertions that he 
treated wounded Marines are supported by his DD Form 214 and 
his service records.  These records show that his military 
occupation specialty was hospitalman, and that he received 
training as a hospital corpsman.  He also attended field 
medical service school.  In addition, service records 
indicate that the veteran served with a Marine support unit 
while in Vietnam, for over nine months, and his service 
medical records show treatment at a BAS in Dong Ha.  

The veteran has asserted that he treated wounded Marines 
during his tour in Vietnam.  Although he has refused to 
provide any specific stressors, the provisions of VA 
ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL M21-1) pertaining 
to PTSD claims provide that, "A stressor is not to be 
limited to just one single episode.  A group of experiences 
also may affect an individual, leading to a diagnosis of 
PTSD."  MANUAL M21-1, Part VI, 11.38(a)(2) (1998) (change 
65).  Based on its review of the evidence, the Board finds 
that the veteran's stressor is sufficiently verified.  
Initially, the Board notes that its discussion of the 
veteran's credibility, supra, is applicable here.  Briefly 
stated, the evidence supports the veteran's claim that he 
treated wounded and dying Marines.  In this regard, although 
the Board has determined that the veteran's MOS, his unit 
assignment while in Vietnam, and his COI are not conclusive 
proof of combat, this evidence is persuasive supporting 
evidence of his assertion that he treated combat casualties.  
Accordingly, the Board concludes that the relevant evidence 
is in relative equipoise as to the question of inservice 
stressor verification.  Under these circumstances, and 
applying the benefit-of-the-doubt doctrine, see 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
service connection for PTSD is warranted.


ORDER

Service connection for PTSD is warranted.  To this extent, 
the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

